           Case 2:20-mj-00123-DJA Document 23
                                           22 Filed 07/02/20
                                                    07/01/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    TRAVIS LEVERETT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Ste. 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6522 / Fax: (702) 388-5087
     Travis.leverett@usdoj.gov
6    Representing the United States of America

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8

9
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00123-DJA
10
                   Plaintiff,                               FOURTH STIPULATION TO
11                                                          CONTINUE PRELIMINARY
            v.
                                                                  HEARING
12   MATTHEW SMITH,
                   Defendant.
13

14          The parties jointly request that this Court vacate the preliminary hearing scheduled

15   for July 6, 2020, and continue it until at least September 4, 2020 because:

16          1.     Mr. Smith has signed a plea agreement and waiver of indictment. A change

17                 of plea hearing has been set for August 28, 2020 before Judge James C.

18                 Mahan.

19          2.     Denial of this continuance would prejudice the defense and the government

20                 and would unnecessarily consume this Court’s valuable resources.

21          3.     Mr. Smith is in custody and agrees to the continuance.

22          4.     Mr. Smith also consents to extending the time within which a preliminary

23                 hearing must be held under Federal Rule of Criminal Procedure 5.1(c) and

24                 the time within which an indictment must be filed under 18 U.S.C.
     Case 2:20-mj-00123-DJA Document 23
                                     22 Filed 07/02/20
                                              07/01/20 Page 2 of 3


1          § 3161(h)(7)(A), when considering the factors under 18 U.S.C. §

2          3161(h)(7)(B).

3    DATED: July 1, 2020.
                                     NICHOLAS A. TRUTANICH
4                                    United States Attorney
5
                                        /s/ Travis Leverett
6                                    By_____________________________
                                         Travis Leverett
                                     Assistant United States Attorney
7

8                                    RENE L. VALLADARES
                                     Federal Public Defender
9
                                        /s/ Erin Gettel
10                                   By_____________________________
                                         Erin Gettel
11                                   Assistant Federal Public Defender

12

13

14

15

16

17

18

19

20

21

22

23

24


                                     2
           Case 2:20-mj-00123-DJA Document 23
                                           22 Filed 07/02/20
                                                    07/01/20 Page 3 of 3


1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00123-DJA
3
                   Plaintiff,                            ORDER GRANTING FOURTH
4                                                        STIPULATION TO CONTINUE
            v.                                             PRELIMINARY HEARING
5    MATTHEW SMITH,
6                  Defendant.

7

8           Based on the stipulation of counsel, the Court finds that good cause exists to

9    continue the preliminary hearing currently scheduled for July 6, 2020. The additional time

10   is to accommodate the change of plea and waiver of indictment hearing that is currently

11   set for August 28, 2020 before Judge James C. Mahan and not for purposes of delay. Mr.

12   Smith is in custody and agrees to the continuance, and he consents to extending the time

13   within which a preliminary hearing must be held under Federal Rule of Criminal

14   Procedure 5.1(c) and the time within which an indictment must be filed under 18 U.S.C.

15   § 3161. Accordingly,

16          IT IS HEREBY ORDERED that the preliminary hearing currently scheduled for

17   July 6, 2020, 2020, at 4:00 p.m. is VACATED and RESET to _________,
                                                              September 18
                                                                           2020 at ___:___
                                                                                   4:00 p.m.


18          DATED this ____
                       2nd day of July, 2020.

19

20
                                               HONORABLE DANIEL J. ALBREGTS
21                                             UNITED STATES MAGISTRATE JUDGE

22

23

24


                                                  3
